 



Exhibit 10.1
EXECUTION COPY
EXECUTIVE EMPLOYMENT AGREEMENT
     This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
and shall be effective as of October 29, 2006, between WEBSIDESTORY, INC., a
Delaware corporation (the “Company”), and JAMES W. MACINTYRE, IV (the
“Employee”).
Recitals:
     WHEREAS, the Company desires to employ the Employee as the President and
Chief Executive Officer of the Company; and
     WHEREAS, the Employee and the Company desire to set forth in this Agreement
certain terms and provisions governing the employment relationship between
Employee and the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and undertakings
set out herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee
hereby agree as follows:
     1. DEFINITIONS
     The following words and terms shall have the meanings set forth below for
the purposes of this Agreement:
          1.1. Affiliates. “Affiliates” of a Person, or Persons “affiliated”
with such Person, shall mean any Persons which, directly or indirectly, through
one or more intermediaries, controls or are controlled by or are under common
control with, such Person.
          1.2. Base Compensation. “Base Compensation” shall mean the
compensation payable to the Employee in accordance with Section 3.1 hereof.
          1.3. Cause. “Cause” shall mean:
(a) any action by the Employee involving willful misconduct which causes
material harm to the Company’s Business; or
(b) the Employee’s conviction of a felony for conduct in connection with the
performance of his duties and responsibilities for the Company or which is
otherwise materially injurious to the Company.
          Any determination of Cause for purposes of this Section 1.3 shall be
made by the Board of Directors of the Company at a duly-constituted meeting
thereof at which the Employee shall have the right to be heard, to submit
evidence, and to be represented by counsel. Prior to such meeting, the Employee
shall be entitled to receive not less than ten (10) business days’ notice (the
“Notice Period”) of the conduct purporting to constitute Cause. During the
Notice Period, the Employee shall have the right to conform his conduct so that
Cause does not exist, in

1



--------------------------------------------------------------------------------



 



EXECUTION COPY
which case any Notice of Termination for such Cause shall be withdrawn and of no
effect. No determination of Cause hereunder, whether or not in compliance with
the process described herein, shall prevent or be deemed to prevent judicial
review of that determination.
          1.4. Change in Control. A “Change in Control” shall occur on the date
that there occurs: (a) a merger or consolidation of the Company with or into
another corporation or other entity (with respect to which less than a majority
of the outstanding voting power of the surviving or consolidated corporation is
Beneficially Owned, directly or indirectly, by persons who are stockholders of
the Company immediately prior to such event); (b) the sale or transfer of all or
substantially all of the properties and assets of the Company; (c) any purchase
by any party (or group of affiliated parties) of shares of capital stock of the
Company (either through a negotiated stock purchase or a tender for such
shares), the effect of which is that such party (or group of affiliated parties)
that did not Beneficially Own a majority of the voting power of the outstanding
shares of capital stock of the Company immediately prior to such purchase
Beneficially Owns at least a majority of such voting power immediately after
such purchase; or (d) any other change of control of fifty percent (50%) or more
of the outstanding voting power of the Company in a single transaction or series
of related transactions, but for purposes of this subsection (d) excluding an
underwritten public offering or Rule 144A private placement by the Company of
shares of common stock or other securities. In all respects, the definition of
“Change in Control” shall be interpreted to comply with Section 409A of the
Code, and the provisions of Treasury Notice 2005-1, Proposed Treasury
Regulation Section 1.409A and any successor statute, regulation and guidance
thereto. For purposes of this Agreement, “Beneficial Ownership” shall have the
meaning set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended.
          1.5. Confidential Information. “Confidential Information” shall mean
all data and information, in whatever form, whether or not originated by the
Employee, relating to the Company’s Business and its actual or any actively
considered business product, or service, provided that (i) such data and
information is not generally known by the public or by others with no duty to
maintain the confidentiality of such information (except where such disclosure
occurs as a result of a breach of this Agreement or other act or omission of the
Employee which the Employee, as the Chief Executive Officer of the Company, does
not have authority to make such disclosure), (ii) the Company or any of its
Subsidiaries take reasonable steps, in the exercise of its good faith judgment,
to secure and maintain the confidentiality of such data and information, and
(iii) such data and information derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable through proper means by, other persons who could obtain economic
value from its disclosure.
          1.6. Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended and in effect from time to time, and the Treasury regulations and other
guidance issued thereunder.
          1.7. Company’s Business. “Company’s Business” shall mean the business
of the Company and any of its Subsidiaries of developing and providing software
or enabling services for use by businesses to conduct web site or other system
usage analytics, web site search, web site content management and keyword bid
management, and any other products or services that, during the Employee’s
employment under this Agreement, are actually put in use

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
or designed into products or services or are, to Employee’s knowledge, in
pre-commercial and documented research and development at the Company or any of
its Subsidiaries.
          1.8. Copyrights. “Copyrights” shall mean materials used in the
Company’s Business for which copyright protection may be obtained including, but
not limited to: literary works (including all written material), computer
programs, artistic and graphic works (including designs, graphs, drawings,
blueprints and other works), recordings, models, photographs, slides, motion
pictures and audio-visual works, regardless of the form or manner in which
documented or recorded; and any domestic or foreign copyright registrations
and/or applications for such registrations, including all or any portion of such
materials or other subject matter identified by any such registration or
application, along with any rights of renewal or extension.
          1.9. Date of Termination. “Date of Termination” shall mean (i) if the
Employee’s performance of services is terminated for Cause or Disability, the
date specified in the Notice of Termination, or (ii) in the case of death, on
the date of death, or (iii) if the Employee’s performance of services is
terminated for any other reason, the date specified in such Notice.
          1.10. Disability. “Disability” shall mean the Employee’s inability to
perform the essential functions of his position with or without accommodation by
reason of any medically determinable physical or mental impairment which has
lasted or can reasonably be expected to last without material interruption for a
period of not less than 180 or more consecutive days, as determined by the
Employee’s Physician; provided, however that in the event such determination is
challenged by the Company, such challenge will be resolved by a panel of three
licensed medical physicians (“Physicians”), whose decision shall be final and
binding on both parties. For this purpose, the Employee and the Company shall
each choose a Physician and the Physicians so chosen shall select a third.
Notwithstanding the foregoing, to the extent that any payment under this
Agreement that is subject to Section 409A of the Code may become payable due to
a Disability, “Disability” shall mean the Employee (A) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(B) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than six (6) months under a
Company-sponsored group disability plan.
          1.11. Employment Commencement Date. “Employment Commencement Date”
shall mean November 20, 2006.
          1.12. Good Reason. “Good Reason” shall mean any of the following
reasons unless Employee has provided specific written consent to such occurrence
in respect to this Agreement:
          (a) The failure to elect or to re-elect or to appoint or to re-appoint
the Employee to the offices of President and Chief Executive Officer and as a
member of the Board of Directors of the Company or its successor; or

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (b) A material diminution by the Company in the Employee’s authority,
functions, duties or responsibilities with the Company; or
          (c) Any reduction in the Employee’s Base Compensation as the same may
be increased from time to time or, except to the extent permitted by Section 3.5
hereof, any material adverse change in the benefits provided to the Employee,
taken as a whole, or any failure of the Company to award a Performance Bonus to
the Employee in accordance with Section 3.2, except to the extent permitted by
Section 2.4(a) below; or
          (d) Relocation of the Company’s office in Herndon, Virginia prior to
such time as the Employee relocates to the Company’s headquarters office
pursuant to Section 2.4 (or of the Company’s headquarters office after such time
as the Employee relocates there pursuant to Section 2.4) such that the Employee
is required to work in an office which is more than fifty (50) miles from the
location of such respective office; or
          (e) The failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement pursuant
to Section 10.1 hereof; or
          (f) A failure by the Company to pay any material amount due to the
Employee pursuant to the terms of this Agreement within a reasonable time after
it becomes due, except for an inadvertent error to make such payment; or
          (g) Any purported termination of the Employee’s employment by the
Company which is not effected pursuant to a Notice of Termination satisfying the
requirements of this Agreement; or
          (h) Any change in the Employee’s reporting relationships, such that
the Employee no longer reports directly to the Board of Directors of the
Company; or
          (i) A material breach of this Agreement by the Company;
provided, that the Employee shall (A) provide to the Company in writing, in
reasonable detail, not less than ten (10) business days’ prior written notice of
any events or circumstances constituting Good Reason and (B) afford the Company
a reasonable opportunity to remedy any such events or circumstances, if such
events or circumstances are capable of being remedied, in which event the
Employee shall determine in good faith whether or not such events or
circumstances have been remedied.
          1.13. Intellectual Property. “Intellectual Property” shall mean,
collectively, the Trademarks, Patents, Copyrights, and Trade Secrets.
          1.14. Notice of Termination. For purposes of this Agreement, a “Notice
of Termination” shall mean a dated notice in writing which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall (except in the case of

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
a termination for Cause) be not more than thirty (30) days after the date of the
Notice of Termination, and (iv) is delivered in accordance with the provisions
of Section 10.2 hereof.
          1.15. Patents. “Patents” shall mean any domestic or foreign patents
used in the Company’s Business, including any inventions, discoveries,
improvements, designs and ideas or other subject matter described or protected
by such patents, and any patents that are or may be granted from any domestic or
foreign application to obtain a patent, including any inventions, discoveries,
improvements, designs and ideas, or other subject matter described or protected
by such application, including, without limitation, any continuations,
continuations-in-part, divisions, reissuances, reexaminations, renewals,
revisions and extensions thereof.
          1.16. Person. “Person” shall mean any natural person or any legal,
commercial or governmental entity such as, but not limited to, any general or
limited partnership, firm, corporation, limited liability company, association,
joint venture, trust, unincorporated organization or person acting in a
representative capacity, as well as any syndicate or group that would be deemed
to be a person under Section 13(d)(3) of the Exchange Act, any successor
statutes thereto, and the rules and regulations promulgated thereunder
          1.17. Qualifying Termination. A “Qualifying Termination” shall mean
termination of the Employee’s employment by the Company other than for death,
Disability or Cause, or by the Employee with Good Reason (but only if Good
Reason for such termination arises as a result of one of the events described in
clauses (c), (d), (e), (f), (g) or (i) of Section 1.12 above), which occurs
within twelve (12) full calendar months following the effective date of a Change
in Control of the Company or within six (6) full calendar months prior to a
Change in Control of the Company if it is reasonably demonstrated by the
Employee that such termination of employment was at the request of a third party
who has taken steps reasonably calculated to effect a Change in Control of the
Company.
          1.18. Residuals. “Residuals” means information in non-tangible form,
which may be retained in human memory by persons who have had access to the
Confidential Information and Intellectual Property, including ideas, concepts,
know-how or techniques contained therein.
          1.19. Subsidiary. “Subsidiary” shall mean any direct or indirect
subsidiary of the Company.
          1.20. Trademarks. “Trademarks” means any trademarks, service marks,
trade names, domain names, logos, trade dress, or other material used by the
Company in the Company’s Business for which trademark protection may be obtained
including, but not limited to, marks, designs, logos, slogans, terms, words,
phrases, and like subject matter, together with all translations, adaptations,
derivations and combinations thereof, and any common law rights therein and
goodwill associated therewith, and any domestic or foreign trademark or service
mark registrations and/or applications for such registrations, including all or
any portion of a trademark, service mark or other subject matter identified by
any such registration or application.
          1.21. Trade Secrets. “Trade Secrets” shall mean Confidential
Information used in Company’s Business for which the Company has not sought
patent protection, explicitly

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
excluding Residuals, that the Company has reasonably determined: (1) derives
independent economic value, actual or potential, from not being generally known
to the public or to other Persons who can obtain economic value from its
disclosure or use; and (2) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy.
     2. PERFORMANCE OF SERVICES
          2.1. Position. The Company agrees to employ the Employee as the
President and Chief Executive Officer of the Company, effective as of the
Employment Commencement Date, and the Employee agrees to serve as the President
and Chief Executive Officer of the Company, on the terms and conditions set
forth in this Agreement.
          2.2. Duties. During the Employee’s employment pursuant to this
Agreement, the Employee will perform the duties, undertake the responsibilities
and exercise the authority customarily performed, undertaken and exercised by
persons employed in a similar executive capacity or as reasonably assigned by
the Company’s Board of Directors (the “Board”). Employee shall report to the
Board. Employee shall use his best efforts to further the interests of the
Company and, following the Employment Commencement Date, to perform such
services for the Company as are consistent with his title of President and Chief
Executive Officer of the Company. Employee shall devote substantially all of his
business time and efforts to the performance of his duties. Subject to the terms
of the Non-Competition Agreement dated as of February 1, 2006 between Employee
and the Company (the “Non-Competition Agreement”), this shall not preclude the
Employee from participating in any Permitted Outside Activities (as defined
below). The Employee expressly acknowledges and agrees that during his
employment he shall disclose to the Company in advance the identity and general
nature of each prospective Permitted Outside Activity, provided that, the
Company shall enter into an appropriate nondisclosure agreement upon request of
the Employee in connection with such disclosure. The following are “Permitted
Outside Activities”: (1) participation in venture capital and other investment
companies and partnerships; (2) participation in various holding and real estate
development companies and partnerships; (3) general and ongoing research and
development outside the Company’s Business and not, during Employee’s employment
pursuant to this Agreement, involving material commercial transactions;
(4) devotion of time to personal and family investments; or (5) service on
community and civic boards, or participation in industry associations; in each
case provided such activities do not interfere with his duties to the Company,
as determined in good faith by the Board.
          2.3 Directorship. The Employee shall be appointed as a member of the
Board, effective as of the Employment Commencement Date, and thereafter shall
serve as a member of the Board, subject to election and reelection by the
Company’s stockholders in accordance with the Company’s Certificate of
Incorporation and Bylaws. The Employee shall not be paid a fee or any other
additional compensation for serving as a member of the Board. The Company shall
reimburse the Employee for reasonable expenses incurred in connection with the
Employee’s service as a member of the Board in accordance with the Company’s
business expense reimbursement policies as in effect from time to time.

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
          2.4 Relocation and Travel.
          (a) The Employee and his family may continue to reside in Northern
Virginia, through December 31, 2007 with the Employee traveling to and from the
Company’s headquarters in San Diego, California and other offices of the Company
and other locations on Company business as reasonably necessary to fulfill his
responsibilities under this Agreement. During such period, following the
Employment Commencement Date, the Company shall rent (or reimburse the Employee
for the rental of) a residence in the San Diego, California area mutually
agreeable to the Employee and the Company for the Employee and his family, at
the Company’s sole cost and expense. Not later than December 31, 2007 the
Employee shall relocate his primary residence to the San Diego, California area.
The Board and the Employee will periodically evaluate the Employee’s relocation
plan, and the Board and the Employee may make such changes to the Employee’s
relocation plan, as the parties may mutually agree. If (i) the Employee has not
relocated his primary residence to the San Diego, California area by
December 31, 2007, and (ii) after consultation with the Employee, the Board
requests Employee to relocate his primary residence to the San Diego, California
area but Employee fails to do so within thirty (30) days after such request,
then, upon written notice to the Employee from the Board (the “Relocation
Notice”) and continuing until such time as the Employee relocates his primary
residence to the San Diego, California area, as the Company’s sole remedy for
the Employee’s failure to relocate his primary residence in accordance with this
paragraph, during the period beginning on the first day following the Relocation
Notice and continuing until such time as the Employee relocates his primary
residence to the San Diego, California area, (i) the amount of the Employee’s
Performance Bonus shall be reduced by 50% as to such period only, and (ii) for
each vesting date during such period, the Employee’s option to purchase shares
of common stock of the Company in accordance with Section 3.3 below shall, on
the first day of each month during such period, vest and become exercisable as
to only 50% of the shares that would otherwise vest and become exercisable on
each such vesting date, and shall be terminated and cancelled in full as to the
remaining 50% of the shares, that would otherwise vest and become exercisable on
each such vesting date.
          (b) Should the Employee relocate to the San Diego, California
metropolitan area during his employment under this Agreement, the Company agrees
to reimburse the Employee for all Relocation Expenses (as defined below)
relating to such relocation. The Company shall make such reimbursement promptly
upon presentation of reasonably detailed documentation of his Relocation
Expenses. For purposes hereof, “Relocation Expenses” shall mean the following
reasonable expenses incurred by the Employee related to moving his and his
family’s primary residence from Northern Virginia to the San Diego, California
metropolitan area: (i) costs of looking for a new primary residence, including
house hunting trips; (ii) attorneys’ fees, closing costs and brokers’
commissions (up to 6%) associated with the sale of the Employee’s Northern
Virginia residence, if such residence is sold on or prior to June 30, 2008;
(iii) attorneys’ fees and closing costs associated with the purchase of the
Employee’s new residence in the San Diego, California area (but excluding
mortgage loan fees and points); (iv) temporary family living expenses;
(v) relocation travel expenses; and (vi) the physical movement of furniture,
clothing, household effects, vehicles and other items from the Employee’s
Northern Virginia home to the San Diego, California area. To the extent any
Relocation Expenses are deemed to be taxable compensation to the Employee, the
Company will make a “gross up” payment to the Employee sufficient to pay all
federal, state and local income taxes imposed on the Employee in connection with
the Company’s reimbursement of Relocation Expenses and the payment of such
taxes.

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
     3. COMPENSATION AND BENEFITS
          3.1 Base Compensation. The Company will pay to the Employee for his
services hereunder an annual salary (“Base Compensation”). As of the Employment
Commencement Date, the Employee’s Base Compensation shall be $375,000 per annum.
This Base Compensation will be reviewed annually and may be increased from time
to time in such amounts as may be determined by the Compensation Committee of
the Board (the “Compensation Committee”), but may not be decreased without the
Employee’s consent. The Base Compensation shall be payable in conformance with
the Company’s customary payroll practices as established and in effect from time
to time.
          3.2. Bonus. The Employee shall be eligible for a bonus in respect of
the 2006 fiscal year of Visual Sciences, LLC under the Visual Sciences, LLC
bonus program in effect on the date hereof, determined as if the Employee had
continued his employment with Visual Sciences, LLC under the Prior Agreement (as
hereafter defined) through the date of payment of such bonus. In addition to the
Base Compensation as set forth in Section 3.1, and conditioned upon the
Employee’s continued employment with the Company and subject to Section 2.4(a),
for each of the Company’s fiscal years (commencing with the 2007 fiscal year),
the Employee will be eligible to earn an annual performance bonus (“Performance
Bonus”) based upon the Employee’s achievement each fiscal year of goals and
objectives to be mutually agreed upon by Employee and the Compensation Committee
at the beginning of each such year. Such Performance Bonus shall be paid to
Employee during the first quarter of each fiscal year following the fiscal year
in which it is earned. For 2007, the Employee shall be eligible for a
Performance Bonus of up to $225,000. The amount of the Performance Bonus for
which the Employee is eligible shall be reviewed annually and may be increased
from time to time by the Compensation Committee, but may not be decreased
without the Employee’s consent.
          3.3. Equity Compensation. Effective on the third business day
following the Company’s announcement of its results of operations for the third
fiscal quarter of 2006, and subject to the Employee’s continued employment with
the Company, the Company will grant to Employee a non-qualified stock option to
purchase 400,000 shares of the Company’s common stock, par value $0.001 per
share, at a per share exercise price equal to the fair market value of a share
of Company common stock on the effective date of the grant as determined under
the terms of the Company’s 2004 Equity Incentive Award Plan. In addition,
effective on January 2, 2007, and subject to the Employee’s continued employment
with the Company, the Company will grant to Employee a non-qualified stock
option to purchase 100,000 shares of the Company’s common stock, par value
$0.001 per share, at a per share exercise price equal to the fair market value
of a share of Company common stock on the effective date of the grant as
determined under the terms of the Company’s 2004 Equity Incentive Award Plan.
Subject to Section 2.4(a), each of such options shall vest over a five year
period as follows, subject to Employee’s continued employment with the Company
on each such vesting date: 1.6667% of the shares of Company’s common stock
subject to each such stock option will vest on the first day of each calendar
month following the date of grant of such option. The stock option will be
granted pursuant to, and subject to the terms and conditions of, the Company’s
2004 Equity Incentive Award Plan, as the same may be amended from time to time
in accordance with its terms.

8



--------------------------------------------------------------------------------



 



EXECUTION COPY
          3.4 Vacation, holidays and sick days. During Employee’s employment,
the Employee shall be entitled to three (3) weeks paid vacation in each calendar
year to be taken and determined in accordance with the vacation policies and
procedures as established from time to time by the Company. Unused vacation may
be carried over from year to year, provided however, that in no event shall more
than six (6) weeks of vacation be carried over. The Employee shall also be
entitled to all paid holidays observed by the Company generally.
          3.5. Benefits.
               (a) Participation in Benefit Plans. During the Employee’s
employment, the Employee shall be entitled to participate in and receive the
benefits of any health, pension or other retirement benefit plan, 401(k) plan,
profit sharing, or other plans, benefits and privileges provided generally to
employees of the Company, including, without limitation, the Company’s standard
sick leave policy, provided, however, that Employee’s health and other insurance
benefits for himself and his family shall be at least as favorable as those
currently maintained for the Employee and his family in his employment with
Visual Sciences, LLC.
               (b) Disability Insurance. During the Employee’s employment, the
Company shall provide the Employee with “own occupation” short and long term
disability insurance providing him not less than 75% of the Employee’s average
annual compensation until the age of 65.
     4. EXPENSES AND EQUIPMENT
          The Company shall reimburse the Employee or otherwise provide for or
pay all reasonable expenses incurred by the Employee in furtherance of or in
connection with the business of the Company, including, but not by way of
limitation, telecommunications monthly fees and expenses, installation and
monthly fees for a high speed Internet connection at the Employee’s home,
traveling expenses, and reasonable expenses incurred by the Employee while he is
traveling from Northern Virginia to San Diego, California prior to the
Employee’s relocation to California or otherwise when traveling on behalf of the
Company. Such traveling expenses may include, but shall not be limited to, the
cost of first- or business- class air travel (for long haul travel), a rental
car, temporary housing, lodging and food. To obtain reimbursement, expenses must
be submitted promptly with appropriate supporting documentation in accordance
with the Company’s policies. The Company shall promptly reimburse the Employee,
after receipt of appropriate documentation for the legal expenses incurred by
Employee in connection with the negotiation and drafting of this Agreement. The
Company will provide Employee with computers and other equipment and software as
required by the Employee for use at any location at the sole discretion of
Employee. Upon the Date of Termination, or as soon as practicable thereafter,
Employee will be provided with written notice of the depreciated value of such
equipment and software and allowed to purchase such equipment and software at
its fully depreciated value, at Employee’s sole option, by paying such
depreciated value to the Company within thirty (30) days of such written notice
of the depreciated equipment and software value.

9



--------------------------------------------------------------------------------



 



EXECUTION COPY
5. TERMINATION OF EMPLOYMENT
          5.1. Termination Due to Death. The Employee’s employment shall
terminate immediately in the event of his death, and in such event the Company
shall pay the Employee’s beneficiaries or heirs his accrued, unpaid Base
Compensation and the value of any accrued, unpaid vacation through the Date of
Termination plus any bonus earned by the Employee but not paid to him as of the
Date of Termination (collectively “Accrued Compensation”).
          5.2. Termination Due to Disability. The Employee’s employment may be
terminated due to Disability, in which event the Company shall pay the Employee
his Accrued Compensation, shall continue to provide Employee health, dental and
disability insurance at the Company’s cost for a period of one (1) year
following the Date of Termination, and shall transfer to the Employee any
disability insurance policy in place for the benefit of Employee, which
thereafter will be maintained by the Employee at his cost.
          5.3. Termination by the Employee Other Than for Good Reason. The
Employee may terminate his employment other than for Good Reason. In the event
the Employee terminates his employment other than for Good Reason, the Company
shall pay the Employee his Accrued Compensation through the Date of Termination.
In addition, at Employee’s option, the Company shall transfer to the Employee
any disability insurance policy in place for the benefit of Employee, which
thereafter will be maintained by the Employee at his cost.
          5.4. Termination by the Employee For Good Reason. The Employee may
terminate his employment for Good Reason, in which event the Employee shall be
entitled to receive (a) his Accrued Compensation, plus (b) the payments,
benefits and other consideration specified in Section 5.5(a), (b) and (c) of
this Agreement; provided however, that if the Employee’s termination for Good
Reason is also a Qualifying Termination, the Employee shall be entitled to
receive the payments, benefits and other consideration set forth in
Section 5.8(b) hereof in lieu of those set forth in Section 5.5.
          5.5. Termination by the Company Other Than for Death, Disability or
Cause. The Company may terminate the Employee’s employment without Cause. In the
event the Company terminates the Employee’s employment other than for death,
Disability or Cause, the Company shall pay the Employee’s Accrued Compensation
through the Date of Termination, and, in addition, subject to Section 5.9:
               (a) the Company shall pay to the Employee a cash severance
benefit equal to the Employee’s Base Compensation for a period of one (1) year
following the Date of Termination, which payments shall be made on the Company’s
normal payroll dates; and
               (b) the Company shall continue to provide the Employee health,
dental and disability insurance at the Company’s cost for a period of one
(1) year following the Date of Termination. After such one (1) year period the
Company shall, at Employee’s option, transfer to the Employee any disability
insurance policy in place for the benefit of Employee, which thereafter will be
maintained by the Employee at his cost; and

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
               (c) all restrictions shall lapse on 25% of the restricted stock
or similar awards held by the Employee on the Date of Termination which were not
otherwise non-forfeitable as of the Date of Termination, and the then unvested
portion of the stock options held by the Employee on the Date of Termination
shall vest and become immediately exercisable with respect to the greater of
(i) 25% of the then unvested number of shares of common stock underlying such
stock options or (ii) 125,000 of the then unvested number of shares of common
stock underlying such stock options (but not more than all of the then unvested
shares of common stock underlying such stock options).
Notwithstanding anything to the contrary in this Section 5.5, if the Company’s
termination of the Employee’s employment for reasons other than death,
Disability or Cause is also deemed a Qualifying Termination, the Employee shall
be entitled to receive the payments, benefits and other consideration set forth
in Section 5.8(b) hereof in lieu of those set forth in this Section 5.5.
          5.6. Termination for Cause. The Company may terminate the Employee’s
employment for Cause. In the event the Company terminates the Employee’s
employment for Cause, the Company shall pay the Employee his Accrued
Compensation through the Date of Termination, and the Employee’s entitlement to
benefits under any benefit plan shall be determined in accordance with the
provisions of such plan.
          5.7. Termination by Mutual Consent. Notwithstanding any of the
foregoing provisions of this Section 5, if at any time during the Employee’s
employment pursuant to this Agreement the parties by mutual consent decide to
terminate this Agreement, they shall do so by separate agreement setting forth
the terms and conditions of such termination.
          5.8. Change in Control; Qualifying Termination on Change in Control.
               (a) In the event of a Change in Control, if the Employee is then
employed by the Company, all restrictions shall lapse on 50% of the restricted
stock or similar awards held by the Employee on the date of the Change in
Control which were not otherwise non-forfeitable as of the date of the Change in
Control, and the then unvested portion of the stock options held by the Employee
on the date of the Change in Control shall vest and become immediately
exercisable with respect to 50% of the then unvested number of shares of common
stock underlying such stock options.
               (b) In the event of a Qualifying Termination of the Employee’s
employment, the Company shall pay the Employee’s Accrued Compensation through
the Date of Termination, and, in addition, subject to Section 5.9:
               (i) the Company shall pay to the Employee, in a lump sum within
five (5) business days following the date the Release described in Section 5.10
becomes irrevocable, a cash severance benefit equal to the Employee’s annual
Base Compensation immediately preceding the date of the Notice of Termination
resulting in the Qualifying Termination; and
               (ii) The Company shall continue to provide Employee health,
dental and disability insurance at the Company’s cost for a period of one
(1) year following the Date of

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
Termination. After such one (1) year period the Company shall, at Employee’s
option, transfer to the Employee any disability insurance policy in place for
the benefit of Employee, which thereafter will be maintained by the Employee at
his cost; and
               (iii) all restrictions on any restricted stock or similar awards
held by the Employee on the Date of Termination shall lapse, and all options or
other similar equity awards held by the Employee on the Date of Termination
which were not otherwise vested as of the Date of Termination, other than
125,000 of the then unvested number of shares of common stock underlying such
stock options at such date as provided in clause (iv) below, shall become
immediately vested and may be exercised by the Employee for the remaining term
of such awards as if the Employee’s employment had not been terminated; and
               (iv) from and after the Date of Termination and for a period of
15 months thereafter, the Employee shall provide transitional consulting
services to the Company of up to 10 hours per month. The Employee shall provide
such consulting services in such manner and at such times as are mutually agreed
to by the Company and the Employee. The Company will reimburse the Employee for
his out of pocket expenses reasonably incurred in connection with providing such
consulting services. As the sole compensation for providing such consulting
services, 125,000 of the stock options held by the Employee on the Date of
Termination which were not otherwise vested as of the Date of Termination shall
continue to vest on a monthly basis at a rate of 8,333.33 shares per month on
the first day of each calendar month during such 15 month period, subject to the
Employee’s continuing to provide such consulting services to the Company. This
consulting relationship shall not be deemed to delay or alter in any respect the
Date of Termination of the Employee’s employment or to alter, expand or extend
in any respect the Employee’s confidentiality or intellectual property rights
and obligations set forth in Sections 6 and 7 of this Agreement or as set forth
in the Employee’s Non-Competition Agreement.
     5.9 Timing of Payments.
               (a) All Accrued Compensation required to be paid to Employee (or
his beneficiaries or heirs) shall be paid by the Company within thirty (30) days
following the Date of Termination or by such earlier date as may be required by
applicable law.
               (b) Notwithstanding any other provision with respect to the
timing of payments under this Section 5, to the extent any benefit under this
Agreement is subject to Section 409A of the Code, (i) subject to clause (ii),
such benefit payment shall be paid upon the Employee’s “separation from service”
(within the meaning of Section 409A of the Code, and any successor statute,
regulation and guidance thereto) with respect to the Company, and (ii) if, at
the date of “separation from service”, the Employee is deemed to be a “specified
employee” (within the meaning of Section 409A of the Code, and any successor
statute, regulation and guidance thereto) of the Company, then only to the
extent necessary to comply with the requirements of Section 409A of the Code,
any benefit payments to which the Employee may become entitled under this
Section 5 which are subject to Section 409A of the Code (and not otherwise
exempt from its application) will be withheld until the first business day of
the seventh month following the Employee’s “separation from service”, at which
time the Employee shall be paid an aggregate amount equal to six months of
payments otherwise due to the Employee under the terms of this Section 5, as
applicable. After the first business day of the seventh month

12



--------------------------------------------------------------------------------



 



EXECUTION COPY
following the Employee’s “separation from service” and continuing each month
thereafter, the Employee shall be paid the regular benefit payments otherwise
due to the Employee in accordance with the terms of this Section 5, as
applicable.
          5.10 Effect of Code Section 280G. To the extent Code Section 280G is
applicable to payments made or to be made by the Company to the Employee, if it
is determined that the amounts paid or payable to the Employee under the
Agreement, when considered together with any amounts paid or payable to the
Employee in connection with a Change in Control, will cause such payments to be
treated as excess parachute payments within the meaning of Section 280G of the
Code, then the payments to be made by the Company under this Agreement shall be
reduced to the extent necessary to cause the payments made or to be made by the
Company not to be excess parachute payments, but such reductions shall be made
only if the Employee shall receive, on a net after-tax basis taking into account
all taxes (including income taxes, employment taxes and any excise tax), a
greater aggregate amount from the payments made or to be made by the Company as
a result of such reductions. The independent public accountants for the Company
immediately prior to the Change in Control shall determine whether such
reductions shall be made and the amounts of any such reductions, and the Company
shall bear the fees and expenses of such independent public accountants. In the
event the Employee receives such excess parachute payments, the Company shall
pay to the Employee an additional amount equal to the lesser of (a) 50% of the
excise taxes incurred by the Employee under Code Section 4999 on such excess
parachute payments, and (b) $500,000 (Five Hundred Thousand Dollars).
          5.11. Release. As a condition to the Employee’s receipt of any
post-termination benefits described in this Agreement, the Employee shall
execute a Release (the “Release”) in a form reasonably acceptable to the
Company, and such Release shall have become irrevocable in accordance with its
terms. Such Release shall specifically relate solely to the Employee’s rights
and claims in existence at the time of such execution which arise out of the
Employee’s employment by the Company and his termination of employment, and
shall exclude (1) any rights and claims the Employee may have other than as an
employee, such as in his capacity as a shareholder, and (2) any continuing
obligations the Company may have to the Employee following the Date of
Termination under this Agreement or any other agreement providing for
obligations to survive the Employee’s termination of employment.
          5.12. Resignation as Director. The Employee agrees that if, at the
time of his termination of employment with the Company for any reason, he is
then a member of the Board, he shall offer to the Board to resign as a member of
the Board, and if such offer of resignation is accepted by the Board, he shall
immediately resign as a member of the Board.
     6. PROTECTED INFORMATION.
     Throughout the Employee’s employment by the Company or any of its
Subsidiaries and thereafter, the Employee shall maintain in confidence and will
not, without the prior written consent of the Company, except in the course of
performance of his duties for the Company or as required by subpoena or court
order, use, disclose or give to others any Confidential Information. As the
Chief Executive Officer of the Company, Employee has the authority to make such
use and/or disclosure, in his sole discretion, without the prior written consent
of the Company as long as such use and/or disclosure is in the course of
performance of his duties for the Company.

13



--------------------------------------------------------------------------------



 



EXECUTION COPY
Upon the termination of the Employee’s employment, he will return to the Company
all tangible Confidential Information and copies thereof (regardless how such
Confidential Information or copies are maintained), except that the Employee
shall be allowed to keep a full copy of any and all electronic mail sent or
received by the Employee as provided in Section 7.3 below. Anything herein to
the contrary notwithstanding, both during and after the termination of
Employee’s employment, the Employee shall be free to use, and nothing in this
Agreement shall be deemed to limit, his use, for any purpose, of Residuals,
whether or not obtained from access to or work with Confidential Information.
     7. INTELLECTUAL PROPERTY RIGHTS.
          7.1 Assignment of Intellectual Property. Employee agrees, during his
employment pursuant to this Agreement and thereafter, to assign and transfer to
the Company all of his right, title and interest in all Intellectual Property
prepared, made or conceived by the Employee (whether solely or jointly with
others) during the period of his employment by the Company or any of its
Subsidiaries.
          7.2 Exclusions. Nothing in this Agreement shall be deemed to give the
Company any proprietary or other rights to any Patents, Trademarks, Copyrights,
and Trade Secrets that the Employee has prepared, made or conceived, or
hereafter prepares, makes or conceives which (i) was not actually put in use or
designed into products or planned products of the Company or any of its
Subsidiaries prior to the Employment Commencement Date or during the Employee’s
employment pursuant to this Agreement, or (ii) was not prepared, made or
conceived by the Employee in the course of performing services for the Company
or any of its Subsidiaries relating to the Company’s Business, or (iii) was
developed by the Employee in the course of his Permitted Outside Activities; and
any and all proprietary and other rights to any such invention, discovery,
improvement, idea, work, or design shall belong solely to the Employee.
Furthermore, nothing in this Agreement shall be deemed to give the Company or
its Subsidiaries any right to, nor to limit or in any way restrict the
Employee’s ability to use, Residuals during or after the termination of
Employee’s employment pursuant to this Agreement.
          7.3 Electronic Mail. Notwithstanding anything to the contrary
contained herein, but subject to Section 6, Employee shall have the right to
keep, during or after the termination of the Employee’s employment, a full copy
of any and all electronic mail sent or received by Employee.
     8. ARBITRATION
          8.1. Remedy. The parties recognize that litigation in federal or state
courts or before federal or state administrative agencies of disputes arising
out of the Employee’s performance of services for the Company or any of its
Subsidiaries or out of this Agreement, with the exception of any dispute
relating to the Intellectual Property, may not be in the best interests of
either the Employee or the Company or any of its Subsidiaries, and may result in
unnecessary costs, delays, complexities, and uncertainty. The parties agree that
any dispute between the parties arising out of or relating to the Employee’s
performance of services, or to the negotiation, execution, performance or
termination of this Agreement or the Employee’s performance of services,
including, but not limited to, any claim arising out of this Agreement, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991,

14



--------------------------------------------------------------------------------



 



EXECUTION COPY
the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, Section 1981 of the Civil Rights Act of 1966, as
amended, the Family Medical Leave Act, and any similar federal, state or local
law, statute, or regulation to the extent that arbitration is permitted under
such law, statute, regulation or any common law doctrine, whether that dispute
arises during or after the termination of Employee’s employment by the Company
or any of its Subsidiaries, with the exception of any dispute relating to the
Intellectual Property, shall be resolved by arbitration held in the Washington,
DC metropolitan area (unless the Employee has relocated to the San Diego,
California metropolitan area, in which case the arbitration shall be conducted
in that area), in accordance with the National Employment Arbitration Rules of
the American Arbitration Association, as modified by the provisions of this
Section 8. The parties each further agree that the arbitration provisions of
this Agreement shall provide each party with its exclusive remedy, with the
exception of any dispute relating to the Intellectual Property, and each party
expressly waives any right it might have to seek redress in any other forum,
except as otherwise expressly provided in this Agreement. By election of
arbitration as the means for final settlement of all claims, with the exception
of any dispute relating to the Intellectual Property, the parties hereby waive
their respective rights to, and agree not to, sue each other in any action in a
federal, state or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement.
          8.2. Notice and Selection of Arbitrator. Within thirty (30) days after
the occurrence of an event giving rise to a dispute subject to this Section 8,
the aggrieved party shall provide the other party with a detailed written
statement of all facts pertaining to the dispute and shall permit the other
party thirty (30) days within which to investigate and consider the facts and to
resolve the matter informally. Thereafter, an aggrieved party who wishes to
proceed to arbitration shall have an additional ninety (90) days within which to
so notify the other party in writing. This notice shall include a clear, concise
statement of the facts, the issues to be resolved by the arbitrator and the
desired remedy. Within ten (10) days after delivery of a written notice
requesting arbitration, the Company will contact the Employee, or his designated
representative, to select an arbitrator. If the parties cannot agree on an
arbitrator, they shall select an arbitrator from a list provided by the American
Arbitration Association in accordance with its rules.
          8.3. Arbitration Procedure. In the arbitration proceeding, each party
shall be entitled to retain its own counsel, to present evidence and
cross-examine witnesses, to purchase a stenographic record of the proceedings,
and to submit post-hearing briefs. The opinion and award of the arbitrator shall
be requested by the parties within forty-five (45) days of the submission of the
post-hearing briefs, which shall be due thirty (30) days from the close of the
arbitration.
          8.4. The Employee’s Remedies. If the arbitrator finds that the
Employee was terminated in violation of law or this Agreement, the parties agree
that the arbitrator acting hereunder shall be empowered to provide the Employee
with equitable and/or legal remedies, including compensatory damages and back
pay. “Back pay” shall include all forms of compensation payable to the Employee
by the Company, the cost of all fringe benefits, and prejudgment interest at the
rate of ten percent (10%) per annum on such claims.
          8.5. Arbitrator’s Authority. In reaching his decision, the arbitrator
shall have no authority to add to, detract from, or otherwise modify any
provision of this Agreement. The

15



--------------------------------------------------------------------------------



 



EXECUTION COPY
arbitrator shall submit with the award a written opinion which shall include
findings of fact and conclusions of law. Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction.
          8.6. Effect of Arbitrator’s Decision; Arbitrator’s Fees. The decision
of the arbitrator shall be final and binding between the parties as to all
claims which were or could have been raised in connection with the dispute, to
the full extent permitted by law. In all cases in which applicable federal law
precludes a waiver of judicial remedies, the parties agree that the decision of
the arbitrator shall be a condition precedent to the institution or maintenance
of any legal, equitable, administrative, or other formal proceeding by the
Employee in connection with the dispute, and that the decision and opinion of
the arbitrator may be presented in any other forum on the merits of the dispute.
In addition to the other relief provided, the prevailing party shall be entitled
to recover his or its reasonable attorney’s fees and costs, including the
administrative fees and expenses associated with the arbitration, all of which
shall be included in any award by the arbitrator.
          8.7. Indemnification for Costs of Litigation. In the event that a
party to this Agreement attempts to resolve in court claims subject to
arbitration under this Agreement, that party shall pay to the other party such
other party’s attorney’s fees and costs incurred in defending the action filed
in court and any action seeking to enforce the provisions of this Section 8.
          8.8. Continuing Nature of Agreement to Arbitrate. The parties
acknowledge and agree that their obligations under this arbitration agreement
survive the termination of this Agreement and continue after the termination of
the relationship between the Employee and the Company.
     9. INDEMNIFICATION.
          9.1 General. The Company agrees that if the Employee is made a party
or is threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that the Employee is or was a director, officer, member, employee or
agent of the Company or any predecessor to the Company or any of their
Affiliates, whether or not the basis of such Proceeding is alleged action in an
official capacity as a director, officer, member, employee or agent, the
Employee shall be indemnified and held harmless by the Company to the fullest
extent authorized by Delaware law, as the same exists or may hereafter be
amended, against all Expenses incurred or suffered by the Employee in connection
therewith, and such indemnification shall continue as to the Employee even if
the Employee has ceased to be a director, officer, member, employee or agent of
the Company and shall inure to the benefit of his heirs, executors and
administrators.
          9.2 Expenses. As used in this Section, the term “Expenses” shall
include, without limitation, damages, losses, judgments, liabilities, fines,
penalties, excise taxes, settlements, costs, attorneys’ fees, accountants’ fees,
and disbursements and costs of attachment or similar bonds, investigations, and
any expenses of establishing a right to indemnification under this Agreement.

16



--------------------------------------------------------------------------------



 



EXECUTION COPY
          9.3 Enforcement. If a claim or request under this Section 9 is not
paid by the Company or on its behalf, within thirty (30) days after a written
claim or request has been received by the Company, the Employee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim or request and if successful in whole or in part, the Employee shall be
entitled to be paid also the expenses of prosecuting such suit. All obligations
for indemnification hereunder shall be subject to, and paid in accordance with,
applicable Delaware law.
          9.4 Partial Indemnification. If the Employee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify the Employee for the portion of such
Expenses to which the Employee is entitled.
          9.5 Advances of Expenses. Expenses incurred by the Employee in
connection with any Proceeding shall be paid by the Company in advance upon
request of the Employee that the Company pay such Expenses to the fullest extent
authorized by Delaware law, as the same exists or may hereafter be amended, but
only in the event that the Employee shall have delivered in writing to the
Company (i) an undertaking to reimburse the Company for Expenses with respect to
which the Employee is not entitled to indemnification and (ii) a statement of
his good faith belief that the standard of conduct necessary for indemnification
by the Company has been met.
          9.6 Notice of Claim. The Employee shall give to the Company notice of
any claim made against him for which indemnification will or could be sought
under this Agreement. In addition, the Employee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Employee’s power and at such times and places as are convenient for the
Employee.
          9.7 Defense of Claim. With respect to any Proceeding as to which the
Employee notifies the Company of the commencement thereof:
          (a) The Company will be entitled to participate therein at its own
expense;
          (b) Except as otherwise provided below, to the extent that it may
wish, the Company will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to the Employee, which in the Company’s sole discretion
may be regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. The Employee also shall have the
right to employ his own counsel in such action, suit or proceeding, and under
such circumstances, the fees and expenses of such counsel shall be at the
expense of the Company.
          (c) The Company shall not be liable to indemnify the Employee under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Company shall not settle any action or
claim in any manner which would impose any penalty that would not be paid
directly or indirectly by the Company or limitation on the Employee without the
Employee’s written consent. Neither the Company nor the Employee will
unreasonably withhold or delay their consent to any proposed settlement.

17



--------------------------------------------------------------------------------



 



EXECUTION COPY
          9.8 Non-exclusivity. The right to indemnification and the payment of
expenses incurred in defending a Proceeding in advance of its final disposition
conferred in this Section shall not be exclusive of any other right which the
Employee may have or hereafter may acquire under any statute, operating
agreement, articles of organization, or by-laws of the Company or any affiliated
entity, or any agreement, vote of shareholders, members, or otherwise.
     10. GENERAL PROVISIONS
          10.1. Assignment. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said company or other entity shall by operation of law or
expressly in writing assume all obligations of the Company hereunder as fully as
if it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder. The Employee may not assign
or transfer this Agreement or any rights or obligations hereunder.
          10.2. Notice. For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be sent by hand delivery, by prepaid registered or certified mail, return
receipt requested, or by facsimile transmission, addressed to the other party at
the address shown below or at such other address for which such party gives
notice hereunder. Such notice shall be deemed to have been given upon delivery,
if sent by hand delivery, three (3) days after deposit in the mail, or upon
delivery by a nationally recognized overnight courier.

         
 
  To the Company:   WebSideStory, Inc.
 
      10182 Telesis Court, 6th Floor
 
      San Diego, CA 92121
 
      Attn: General Counsel
 
       
 
  To the Employee:   James W. MacIntyre, IV
 
      [Intentionally Omitted]
 
       

          10.3. Amendment and Waiver. No provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed by
each of the parties hereto. The Company and the Employee agree that they will
negotiate in good faith and jointly execute an amendment to modify this
Agreement to the extent necessary to comply with the requirements of Code
Section 409A, or any successor statute, regulation and guidance thereto.
          10.4. Non-Waiver of Breach. No failure by either party to declare a
default due to any breach of any obligation under this Agreement by the other,
nor failure by either party to act quickly with regard thereto, shall be
considered to be a waiver of any such obligation, or of any future breach.

18



--------------------------------------------------------------------------------



 



EXECUTION COPY
          10.5. Severability. In the event that any provision or portion of this
Agreement, with the exception of Sections 2 and 3, shall be determined to be
invalid or unenforceable for any reason, the remaining provisions of this
Agreement shall be unaffected thereby and shall remain in full force and effect.
          10.6. Governing Law. To the extent not preempted by federal law, the
validity and effect of this Agreement and the rights and obligations of the
parties hereto shall be construed and determined in accordance with the law of
the State of California, and the parties agree that any dispute not subject to
arbitration pursuant to Section 8 will be litigated in the federal, state or
local courts in San Diego, California, which shall have exclusive jurisdiction
and venue over the parties with respect to any such dispute.
          10.7. Entire Agreement. This Agreement contains all of the terms
agreed upon by the Company and the Employee with respect to the Employee’s
employment by the Company and supersedes all prior agreements, arrangements and
communications between the parties dealing with such subject matter, whether
oral or written. Effective as of the Employment Commencement Date, this
Agreement shall supersede the Amended and Restated Employment Agreement made and
entered into February 1, 2006, between Visual Sciences, LLC and the Employee
(the “Prior Agreement”), and the Prior Agreement and any and all of the rights,
obligations and liabilities of the parties thereunder are hereby terminated in
full and shall be of no further force or effect, effective as of the Employment
Commencement Date; provided, however, that (i) effective as of the date hereof
the provisions of this Agreement (and not the Prior Agreement) shall apply to
the stock options granted pursuant to Section 3.3, and (ii) the provisions of
Section 5 of this Agreement shall apply only to any termination of the
Employee’s employment that occurs on or after the Employment Commencement Date.
Nothing in this Agreement shall be deemed to supersede the Non-Competition
Agreement or the Agreement and Plan of Merger dated as of February 1, 2006 by
and among the Company, VS Acquisition, LLC, Visual Sciences, LLC and Ned Scherer
(the “Merger Agreement”), and each of the Non-Competition Agreement and the
Merger Agreement shall remain in full force and effect in accordance with the
terms and conditions thereof.
          10.8. Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the transferees, successors and assigns of the Company,
including any company with which the Company may merge or consolidate.
          10.9. Headings. Numbers and titles to Sections hereof are for
information purposes only and, where inconsistent with the text, are to be
disregarded.
          10.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which when
taken together, shall be and constitute one and the same instrument.
          10.11. Survival. Except as otherwise expressly provided in this
Agreement, all covenants, representations and warranties, express or implied,
shall survive the execution of this Agreement. In addition, the provisions of
Sections 4 through 10 of this Agreement shall survive the expiration or
termination of this Agreement.

19



--------------------------------------------------------------------------------



 



EXECUTION COPY
          10.12. Section 409A of the Code. This Agreement shall be interpreted,
construed and administered in a manner that satisfies the requirements of
Section 409A of the Code.
[SIGNATURE PAGE FOLLOWS]

20



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the date and year first written above.

              The Company:   WebSideStory, Inc.                  
 
  /s/ Dru Greenhalgh              
 
  By:   Dru Greenhalgh         Title: Vice President and General Counsel  
 
           
 
           
The Employee:
  /s/ James W. MacIntyre                   James W. MacIntyre, IV    

     Agreement of Visual Sciences, LLC. Pursuant to Section 10.3 of the Prior
Agreement, Visual Sciences, LLC hereby agrees to Section 10.7 of this Agreement.

                  Visual Sciences, LLC    
 
               
/s/ James W. MacIntyre
             
 
  By:   James W. MacIntyre, IV    
 
  Title:   Chief Executive Officer    
 
           

 